DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6,8-9 and 11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bontempo (US 2018/0055731).
Regarding claim 1, Bontempo discloses a migraine tension headache headband (fig.1-5, see also [0008]), comprising: a sleeve (the sleeve that makes the halo ice bag 2), wherein the sleeve is connected together at each end (fig.1); at least one opening in a top portion of the sleeve (fig.1-5; the halo ice bag 2 is open at the top and bottom), wherein the opening goes from the top portion of the sleeve to a bottom portion of the sleeve (fig.1-5).
Regarding claim 2, Bontempo discloses the migraine tension headache headband of claim 1, further comprising a fastener (fig.1-2; selectable closure 12) located within the opening, wherein the opening can go from an open to a closed position (see fig.1 and fig.2).
Regarding claim 3, Bontempo discloses the migraine tension headache headband of claim 1, wherein the sleeve is comprised of more than one material. The halo ice bag comprises closure 12 which may be mating hook-and-loop fasteners; water-tight compartments 10; and plurality of attachments 18 composed of an elastic 20 (see [0035] - [0037]).
Regarding claim 4, Bontempo discloses the migraine tension headache headband of claim 3, wherein an inner material is an elastic material. Part of the inner side of halo ice bag includes elastic material (fig.2, see also [0037]).
Regarding claim 5, Bontempo discloses the migraine tension headache headband of claim 3, wherein an outer material is a padding material (fig.8; a second comfort layer 54 may be disposed on the outward side 46, see also [0013] - [0014] and [0043])
Regarding claim 6, Bontempo discloses the migraine tension headache headband of claim 1, wherein an ice pack is inserted into the sleeve (fig.8, see also [0013] - [0014] and [0039]).
Regarding claim 8, Bontempo discloses a migraine tension headache headband (fig.1-5, see also [0008]), comprising: a sleeve (the sleeve that makes the halo ice bag 2), wherein the sleeve is connected together at each end; the sleeve is comprised of more than one material (the halo ice bag comprises closure 12 which may be mating hook-and-loop fasteners; water-tight compartments 10; and plurality of attachments 18 
Regarding claim 9, Bontempo discloses the migraine tension headache headband of claim 8, wherein an ice pack is inserted into the sleeve (fig.8, see also [0013] - [0014] and [0039]).
Regarding claim 10, Bontempo discloses the migraine tension headache headband of claim 8, wherein a heat pack is inserted into the sleeve.
Regarding claim 11, Bontempo discloses the migraine tension headache headband of claim 8, further comprising a fastener (fig.1-2; selectable closure 12) located within the opening, wherein the opening can go from an open to a closed position (see fig.1 and fig.2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bontempo (US 2018/0055731) in view of Shoup et al. (US 2017/0209333).
Regarding claim 7 and 10, Bontempo discloses as claimed above. However, Bontempo does not disclose wherein a heat pack is inserted into the sleeve.
Shoup teaches a headache mitigating apparatus that is configured to accommodate a gel pack for heating or cooling (abstract). Shoup teaches applying cold temperatures helps to reduce tension and prevent headaches.  It is also known that the use of heat promotes vasodilatation causing diminished tension in the targeted muscles [0011]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed as taught by Bontempo with a heat pack as taught by Shoup for the purpose of being able to use heat treatment when desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794